Order entered June 6, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00619-CV

                              IN RE STAFF CARE, INC., Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 11-03615

                                            ORDER
       Before the Court is relator’s May 31, 2016 petition for writ of mandamus. The Court

requests real parties in interest and respondent file their responses, if any, to the petition on or

before June 21, 2016.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE